Citation Nr: 1619095	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-34 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from April 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, denied the service connection claim for right and left hand disabilities.

In March 2014 and June 2015, the Board remanded the claims remaining on appeal to the agency of original jurisdiction (AOJ) for additional development.

As noted in the prior remand, pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled at the RO (travel Board hearing) for October 2010.  However, in a September 2010 statement, the Veteran requested to cancel his hearing.  Thus, his hearing request had been deemed withdrawn.  38 C.F.R. § 20.704(e)(2015).

Similarly, in September 2010 correspondence, the Veteran indicated that it was difficult for him to travel and asked whether it was feasible to have a hearing via his webcam with a decision review officer (DRO) at the RO.  In a letter issued to the Veteran the same month, the RO explained that VA was unable to schedule a hearing by webcam as requested. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for right and left hand disabilities.  He asserts that he began to have numbness in his hands during service while carrying his gear in his rucksack and emphasizes that he was not provided a physical examination at separation from military service.

Unfortunately, additional development is required before deciding the claim for service connection.

In correspondence received in October 2011, an attorney representing the Veteran in his claim for disability benefits from the Social Security Administration requested copies of VA treatment records.  Those records have not been obtained, but may be pertinent to the service connection claim for right and left hand disabilities.  These records, as well as ongoing VA treatment records, should be secured on remand.

The Board notes that the Veteran was afforded a VA peripheral nerves and hand and fingers examination in September 2014.  The Veteran described symptoms of tingling in both hands, at times including most of his fingers.  The diagnosis was left arm cervical radiculopathy, bilateral carpal tunnel syndrome, or bilateral cubital tunnel syndrome.  The examiner concluded that the Veteran did not have a "current hand condition" and remarked that "there are no comments about a hand problem in the [service treatment records]."   

In July 2015, the September 2014 VA examiner reviewed the Veteran's claims file again and opined that the diagnosed peripheral conditions (left arm cervical radiculopathy, bilateral carpal tunnel syndrome, and bilateral cubital tunnel syndrome) were less likely than not incurred in or caused by military service.  In support of the conclusion, the examiner stated that "there should be an initial incident documented in the [service treatment records]" and the Veteran "should have been seen many time [sic] for the problems in question over the 25-26 years leading up to the claim, and this was not the case."  Because the VA opinion largely relied on an absence of treatment records documenting an initial injury in service and ongoing treatment after service, the AOJ should arrange for an additional neurological opinion to determine whether the Veteran's right or left hand neurological disabilities are related to the reported of symptoms of numbness and tingling in his hands since carrying his rucksack during service.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records:

a) The Veteran's disability records from the Social Security Administration, including all associated medical records.
b) Ongoing treatment records from the Big Spring VA Medical Center dating since July 2015.

2.  After the outstanding medical records are obtained and associated with the claims file, the Veteran should be afforded a VA peripheral nerves medical opinion (by someone other than the July 2015 examiner) to determine whether any right or left hand neurological disability, to include left arm cervical radiculopathy, bilateral carpal tunnel syndrome, or bilateral cubital tunnel syndrome, is related to military service.  The Veteran's claims file, to include a complete copy of this Remand, must be provided to the physician designated to provide the opinion, and the report of the opinion should note thorough review of the claims file.  All necessary special studies or tests should be accomplished and the reports of such included in the examination report.  

For each neurological hand disability found, the examiner should offer an opinion as to whether such disability at least as likely as not (a 50 percent or greater degree of probability) had its onset during military service or is otherwise medically related to service. 

A complete rationale for each opinion expressed must be provided.  For example, the VA examiner should consider the Veteran's report that he first developed numbness and tingling in his hands while carrying his rucksack during military service.  The examiner should also consider the Veteran's occupational activities as a mechanic for over 25 years after military discharge, as reported during a January 2009 VA joints and spine examination. 

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to service connection for right and left hand disabilities.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

